MEMORANDUM **
Isidro Aurelio Tellez-Sandoval appeals the sentence imposed following his guilty plea conviction for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a).
As part of his plea agreement, Tellez-Sandoval waived his right to appeal any sentence imposed that was consistent with his written plea agreement. Because Tellez-Sandoval received a sentence consistent with the plea agreement, and there is no evidence that the waiver of the right to appeal was not knowing or was not voluntary, we enforce the waiver and dismiss the appeal. United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.